[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION ON DEFENDANT DEFILLIPPI'S MOTION TO STRIKECROSS-CLAIM OF DEFENDANT BURT WEEKS AND SON DATES APRIL 16, 1997
I.
The cross-claim defendant, DeFillippi, moves to strike the cross-claim on the ground that the cross-claim sounding in common law indemnification fails to allege an independent legal relationship between the defendant and cross-claim plaintiff. The cross-claim plaintiff, Weeks, argues that this element is no longer required outside the workers compensation context in keeping with the Connecticut Supreme Court's recent decisionSkuzinski v. Bouchard Fuels, Inc., 240 Conn. 694. The cross-claim plaintiff is correct.
Thus, the defendant's motion to strike the cross-claim on this ground is denied because there is no need to allege an independent legal relationship between the indemnitor and the indemnitee in the context of the present case.
 II.
The cross-claim defendant, DeFillippi, also moves to strike the cross-claim on the ground that Weeks failed to allege that the defendant was in exclusive control of the situation.
Although the cross-claim sets forth conflicting claims of exclusive control, it nevertheless alleges exclusive control on the part of DeFillippi. As a result, the cross-claim sufficiently alleges the elements of common law indemnification and the motion to strike is denied on this ground.
For the foregoing reasons, the cross-claim defendant's motion to strike is denied.
David M. Barry, J. CT Page 8095